—Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered September 3, 1981, convicting him of murder in the second degree, robbery in the first degree (two counts), criminal use of a firearm in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
It was proper to admit into evidence a portion of a tape recording covertly recorded by an agent of the police, in which defendant made an incriminating statement. That portion of the tape which was admitted into evidence was sufficiently audible and unequivocal to warrant its use at the trial (see People v McGee, 49 NY2d 48, cert den sub nom. Waters v New York, 446 US 942; People v Graham, 57 AD2d 478, affd 44 NY2d 768; cf. People v Bernstein, 69 AD2d 907; People v Mincey, 64 AD2d 615).
Defendant claims that there were several errors in the court’s charge to the jury, but these alleged errors have not been preserved for appellate review (CPL 470.05, subd 2; People v King, 91 AD2d 1073; People v Giles, 87 AD2d 636), and under the circumstances of this case we decline to exercise our interest of justice jurisdiction to review the issues raised.
*480With regard to defendant’s remaining contentions, we note that several of the alleged errors were not preserved for appellate review (CPL 470.05, subd 2). Furthermore, defendant received a fair trial, even if it was not a perfect trial (Lutwak v United States, 344 US 604; People v Rivera, 39 NY2d 519; People v Garcia, 72 AD2d 356, affd 52 NY2d 716). Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.